 1
                            UNITED STATES DISTRICT COURT
 2                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 3

 4      PICTURE PERFECT FILM ASSETS,

 5                           Plaintiff,
                                                       C16-1893 TSZ
 6         v.
                                                       ORDER
 7      D’AIRAIN CORPORATION, et al.,

                             Defendants.
 8

 9         By Minute Order entered April 8, 2019, docket no. 117, the Court granted leave to

10 Brian H. Krikorian and Krikorian Legal PLLC to withdraw as counsel of record for

11 plaintiff Picture Perfect Film Assets, and advised plaintiff that it may not proceed pro se

12 and must arrange for substitute counsel to appear on its behalf. Mr. Krikorian has filed a

13 proof of service, docket no. 118, indicating that the Minute Order was served on plaintiff

14 and that Evan McMullen, manager of Picture Perfect Film Assets, has acknowledged

15 receipt of the Minute Order. More than thirty (30) days have elapsed since the Minute

16 Order was issued, and no attorney has timely appeared on plaintiff’s behalf. This action

17 is therefore dismissed without prejudice. See Local Civil Rule 83.2(b)(4).

18         The Clerk is directed to send a copy of this Order to all counsel of record and to

19 Evan McMullen, Picture Perfect Film Assets, 6525 Kitsap Way, Bremerton, WA 98312.

20         IT IS SO ORDERED.

21         Dated this 15th day of May, 2019.

22                                                   A
23                                                   Thomas S. Zilly
                                                     United States District Judge
     ORDER - 1
